Exhibit 10.1

PHASE I AND PHASE II

ENGINEERING SERVICES AGREEMENT*

BETWEEN

AKRON RIVERVIEW CORN PROCESSORS, LLC

AND

FAGEN ENGINEERING, LLC

March 14, 2007

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed
with the United States Securities and Exchange Commission.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

Article 1

 

Definitions; Rules of Interpretation

1

 

 

 

 

1.1

 

Rules of Construction

1

1.2

 

Defined Terms

2

 

 

 

 

Article 2

 

Retention of Agent

4

 

 

 

 

2.1

 

Retention of Services

4

 

 

 

 

Article 3

 

Engineer Responsibilities

4

 

 

 

 

3.1

 

Services

4

3.2

 

Phase I Design Package

4

3.3

 

Delivery of Phase I Design Package

4

3.4

 

The Phase II Design Package

5

3.5

 

Delivery of Phase II Design Package

5

3.6

 

Delays

5

3.7

 

Utility Routing and Design Services Limited

5

 

 

 

 

Article 4

 

Client Responsibilities

6

 

 

 

 

4.1

 

Client’s Representative

6

4.2

 

Client’s Requirements

6

4.3

 

Other Information

6

4.4

 

Access to Property

6

4.5

 

Review of Documents

6

4.6

 

Consents, Approvals, Licenses, and Permits

6

4.7

 

Bids

6

4.8

 

Other Services

6

4.9

 

Services Outside Scope of Engineer’s Services

7

4.10

 

Deviation from Design

7

4.11

 

Developments Affecting Scope or Timing of Services

7

 

 

 

 

Article 5

 

Compensation And Payment

7

 

 

 

 

5.1

 

Compensation

7

5.2

 

Reimbursement of Engineer Expenses

7

5.3

 

Reimbursement of Subcontractor Expenses

7

5.4

 

Fees for Work Outside Scope of Services

8

5.5

 

Collection of Unpaid Amounts

8

5.6

 

Reimbursement Schedules Subject to Change

8

5.7

 

Invoices

8

5.8

 

Payment

8

5.9

 

Late Payment and Interest

8

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

i


--------------------------------------------------------------------------------


 

5.10

 

Suspension for Failure to Pay

8

5.11

 

Payment

8

5.12

 

Withholding Payments

8

5.13

 

Purchase Orders

8

5.14

 

Changes in Project

8

 

 

 

 

Article 6

 

Construction Cost And Cost Estimates

9

 

 

 

 

6.1

 

Cost Estimates

9

 

 

 

 

Article 7

 

Termination

9

 

 

 

 

7.1

 

Termination Upon Default

9

7.2

 

Termination Upon Abandonment of Plant

9

 

 

 

 

Article 8

 

Ownership of Work Product

9

 

 

 

 

8.1

 

Work Product

9

8.2

 

Copies Provided to Client

9

8.3

 

Prohibited Use of Work Product

10

8.4

 

Derogation of Engineer’s Rights to Work Product

10

 

 

 

 

Article 9

 

Successors and Assigns

10

 

 

 

 

9.1

 

Successors

10

9.2

 

Written Consent Required

10

9.3

 

No Third-Party Beneficiaries

10

 

 

 

 

Article 10

 

Warranty

10

 

 

 

 

10.1

 

No Warranty Extended

10

10.2

 

No Responsibility for Construction

10

 

 

 

 

Article 11

 

Indemnification

11

 

 

 

 

11.1

 

Engineer’s Indemnification

11

11.2

 

Client’s Indemnification

11

11.3

 

Hazardous Materials Indemnification

11

 

 

 

 

Article 12

 

Dispute Resolution

11

 

 

 

 

12.1

 

Arbitration

11

 

 

 

 

Article 13

 

Confidentiality

12

 

 

 

 

13.1

 

Non-Disclosure Obligation

12

13.2

 

Publicity and Advertising

12

13.3

 

Term of Obligation

13

 

 

 

 

Article 14

 

Miscellaneous

13

14.1

 

Governing Law

13

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

ii


--------------------------------------------------------------------------------


 

14.2

 

Severability

13

14.3

 

No Waiver

13

14.4

 

Captions and Headings

13

14.5

 

Engineer’s Accounting Records

13

14.6

 

Counterparts

13

14.7

 

Survival

14

14.8

 

No Privity with Client’s Contractors

14

14.9

 

Amendments

14

14.10

 

Entire Agreement

14

14.11

 

Notice

14

14.12

 

Extent of Agreement

15

14.13

 

Subrogation Waiver

15

 

 

 

 

EXHIBIT A

 

Reimbursement Schedule

17

 

 

 

 

EXHIBIT B

 

Reimbursable Expense Schedule

18

 

 

 

 

EXHIBIT C

 

Client’s Deliverable Site Obligations

19

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

iii


--------------------------------------------------------------------------------


PHASE I AND PHASE II

ENGINEERING SERVICES AGREEMENT

THIS PHASE I AND PHASE II ENGINEERING SERVICES AGREEMENT (the “Agreement”) is
made as of March 14, 2007, (the “Effective Date”) by and between Akron Riverview
Corn Processors, LLC, an Iowa Limited Liability Company (the “Client”) and Fagen
Engineering, LLC a Minnesota Limited Liability Company (the “Engineer”).  Each
of the Client and Engineer are referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS,  Client is developing a one hundred (100) million gallons per year dry
grind ethanol production facility to be located in Akron, Iowa (the “Plant”) to
be owned and operated by Client; and

WHEREAS,  Client and Fagen, Inc. (“Design - Builder”) intend to enter into that
certain Lump-Sum Design-Build Agreement (“Design-Build Agreement”) under which
Fagen, Inc., an affiliate of Engineer,  will serve as the design-builder for the
Plant and provide design, engineering, procurement and construction services for
the development and construction of the Plant; and

WHEREAS,  Client wishes to retain an entity in advance of entering into the
Design-Build Agreement to perform certain engineering and design work that will
be required under the Design-Build Agreement on the terms and conditions set
forth in this Agreement, and Engineer desires to act as such entity upon the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound by this Agreement, the
parties do hereby agree as follows:


ARTICLE 1
DEFINITIONS; RULES OF INTERPRETATION


1.1          RULES OF CONSTRUCTION.  THE CAPITALIZED TERMS LISTED IN THIS
ARTICLE 1 SHALL HAVE THE MEANINGS SET FORTH HEREIN WHENEVER THE TERMS APPEAR IN
THIS AGREEMENT, WHETHER IN THE SINGULAR OR THE PLURAL OR IN THE PRESENT OR PAST
TENSE.  OTHER TERMS USED IN THIS AGREEMENT BUT NOT LISTED IN THIS ARTICLE SHALL
HAVE MEANINGS AS COMMONLY USED IN THE ENGLISH LANGUAGE AND, WHERE APPLICABLE, IN
GENERALLY ACCEPTED CONSTRUCTION AND DESIGN-BUILD INDUSTRY STANDARDS.  WORDS NOT
OTHERWISE DEFINED HEREIN THAT HAVE WELL KNOWN AND GENERALLY ACCEPTED TECHNICAL
OR TRADE MEANINGS ARE USED HEREIN IN ACCORDANCE WITH SUCH RECOGNIZED MEANINGS. 
IN ADDITION, THE FOLLOWING RULES OF INTERPRETATION SHALL APPLY:


(A)           THE MASCULINE SHALL INCLUDE THE FEMININE AND NEUTER.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

1


--------------------------------------------------------------------------------



(B)                                 REFERENCES TO “ARTICLES,” “SECTIONS,”
“SCHEDULES,” OR “EXHIBITS” SHALL BE TO ARTICLES, SECTIONS, SCHEDULES OR EXHIBITS
OF THIS AGREEMENT.

(c)                                  This Agreement was negotiated and prepared
by each of the Parties with the advice and participation of counsel.  The
Parties have agreed to the wording of this Agreement and none of the provisions
hereof shall be construed against one Party on the ground that such Party is the
author of this Agreement or any part hereof.  The following definitions will
apply in this Agreement:


1.2          DEFINED TERMS.  IN ADDITION TO DEFINITIONS APPEARING ELSEWHERE IN
THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

Agreement will have the meaning given to such term in the Preamble to this
Agreement.

Applicable Law means

(a)                                  any and all laws, legislation, statutes,
codes, acts, rules, regulations, ordinances, treaties or other similar legal
requirements enacted, issued or promulgated by a Governmental Authority;

(b)                                 any and all orders, judgments, writs,
decrees, injunctions, Governmental Approvals or other decisions of a
Governmental Authority; and

(c)                                  any and all legally binding announcements,
directives or published practices or interpretations, regarding any of the
foregoing in (a) or (b) of this definition, enacted, issued or promulgated by a
Governmental Authority;

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) a Party, its affiliates, its shareholders, its
members, it partners or their respective representatives, to the extent any such
person is engaged in activities related to the Services; or (ii) the property of
a Party, its affiliates, its shareholders, its members, its partners or their
respective representatives, to the extent such property is used in connection
with the Services or an activity related to the Services.

Client will have the meaning given to such term in the Preamble to this
Agreement.

Client’s Representative will have the meaning given to such term in Section 4.1

Design-Build Agreement will have the meaning given to such term in the Recitals
to this Agreement.

Effective Date will have the meaning given to such term in the Preamble to this
Agreement.

Engineer will have the meaning given to such term in the Preamble to this
Agreement.

Engineer Responsible Parties will have the meaning given to such term in Section
4.10.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

2


--------------------------------------------------------------------------------


Governmental Approvals will mean any material authorizations or permissions
issued or granted by any Governmental Authority to the Project, the Client, the
Engineer, subcontractors and their affiliates in connection with any activity
related to the Services.

Governmental Authority will mean any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal; in each case having jurisdiction over the Client, the Engineer, the
Plant, or the Site.

Monthly Invoice will have the meaning given to such term in Section 5.7.

Party or Parties will have the meaning given to such term in the Preamble to
this Agreement.

Phase I Design Package will have the meaning given to such term in Section 3.2.

Phase I Owner Deliverables will mean the Client’s deliverable obligations
pursuant to Exhibit C attached to this Agreement.

Phase II Design Package will have the meaning given to such term in Section 3.4.

Phase II Owner Deliverables will mean the Client’s deliverable obligations
pursuant to Exhibit C to this Agreement.

Plant will have the meaning given to such term in the Recitals to this
Agreement.

Project will mean the Plant, together with all equipment, labor, services and
materials furnished under the Design-Build Agreement.

Services will have the meaning given to such term in Section 3.1.

Site will mean the land or premises on which the Plant is located.

Subcontractor will mean any person or entity, including but not limited to
independent engineers, associates, and consultants, retained by Engineer, or by
any person or entity retained directly or indirectly by Engineer, in each case
as an independent contractor, to perform a portion of the Services.

Work Product will have the meaning given to such term in Section 8.1.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

3


--------------------------------------------------------------------------------



ARTICLE 2

RETENTION OF THE AGENT


2.1          RETENTION OF SERVICES.  ON THE TERMS AND SUBJECT TO THE CONDITIONS
HEREINAFTER SET FORTH, CLIENT HEREBY RETAINS ENGINEER TO PERFORM, AND ENGINEER
HEREBY AGREES TO PERFORM, THE SERVICES.  ENGINEER WILL PROVIDE SUCH SERVICES
SOLELY PURSUANT TO THE TERMS AND CONDITIONS SET FORTH HEREIN INCLUDING ANY
INDEMNIFICATIONS AND LIMITATIONS ON LIABILITY.


ARTICLE 3

ENGINEER RESPONSIBILITIES


3.1          SERVICES.  ENGINEER SHALL PERFORM THE PHASE I DESIGN PACKAGE AND
PHASE II DESIGN PACKAGE ENGINEERING SERVICES NECESSARY TO FACILITATE CLIENT’S
COMPLETION OF THE PHASE I AND PHASE II SITE WORK REQUIRED OF CLIENT PRIOR TO THE
ISSUANCE OF A NOTICE TO PROCEED PURSUANT TO THE DESIGN-BUILD AGREEMENT
(COLLECTIVELY, THE “SERVICES”).


3.2          PHASE I DESIGN PACKAGE. (GRADING AND DRAINAGE). THE PHASE I DESIGN
PACKAGE TO BE PROVIDED BY ENGINEER SHALL CONSIST OF THE ENGINEERING AND DESIGN
OF THE PLANT SITE AND SHALL INCLUDE THE FOLLOWING DRAWINGS:

a)              Cover Sheet

b)             Property Layout Drawing

c)              Grading, Drainage and Erosion Control Plan Drawing (Multiple
Drawings if Required)

i.                 Used for Land Disturbance Permitting

ii.             Site grading is held 6-inches low for topsoil and seeding

d)             Roadway Alignment Drawing

e)              Culvert Cross Sections and Details (Multiple Drawings)

f)                Seeding and Landscaping (If Required)

g)             Geometric layout drawing (includes contractor’s trailer, parking
and laydown areas)

Plan sets along with a Bid Tabulation Sheet will be supplied to the Client so
all contractors bid the same quantities.  A telephone conference call for a
Phase I pre-bid meeting will be provided upon Client’s request.

3.3          Delivery of Phase I Design Package.   Engineer shall deliver the
completed Phase I Design Package no later than sixty (60) days after the receipt
of all the Phase I Owner Deliverables, however, the sixty (60) day time frame
provided in this section will commence no sooner than June 14, 2007.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

4


--------------------------------------------------------------------------------



3.4          PHASE II DESIGN PACKAGE.  THE PHASE II DESIGN PACKAGE TO BE
PROVIDED BY ENGINEER SHALL PROVIDE THE ENGINEERING AND DESIGN OF SITE WORK AND
UTILITIES FOR THE PLANT, ALL WITHIN THE PROPERTY LINE OF PLANT, AND SHALL
CONSIST OF THE FOLLOWING:

a)              Cover Sheet

b)             Property Layout Drawing

c)              Site Grading and Drainage Drawing (Final Interior Plant Grading)

d)             Roadway Alignment

e)              Utility Layout (Fire Loop)

f)                Utility Layout (Potable Water)

g)             Utility Layout (Well Water) if using on-Site wells

h)             Utility Layout (Sanitary Sewer)

i)                 Utility Layout (Utility Water Blowdown)

j)                 Utility Layout (Natural Gas)

i.                 Fagen Engineering provides a preferred routing through the
Site, line size and pipe specifications are typically provided by the gas
supplier.

k)              Geometric Layout (For Project Control Verification)

l)                 Site Utility Piping Tables Drawing

m)           Tank Farm Layout Drawing

n)             Tank Farm Details Drawing

o)             Sections and Details Drawing (If required)

p)             Miscellaneous Details Drawing (If required)

A telephone conference call for a Phase II pre-bid meeting will be provided upon
Client’s request.

3.5          Delivery of Phase II Design Package.  Engineer shall deliver the
completed Phase II Design Package no later than sixty (60) days after the
receipt of all Phase II Owner Deliverables, but no earlier than sixty (60) days
after delivery of the Phase I Design Package.

3.6          Delays.  The Parties agree that Engineer shall not be responsible
for delays in providing the Services under this Agreement due to factors beyond
Engineer’s control.

3.7          Utility Routing and Design Services Limited.  The Parties agree
that Engineer shall provide the routing and design for the utilities necessary
for the Plant only within the Plant property line and up to the Plant property
line, and that, for purposes of this Agreement, Engineer assumes a tie-in point
to a city utility.  The Parties agree that, if there is no city tie-in point,
Engineer will route the utilities to the Plant property line and stop.  Any
special tie-in requirements necessary to connect the utilities at the Plant
property line are not included in the compensation or the scope of this
Agreement and shall only be designed and engineered by Engineer as change in the
Project which affects the Services hereunder.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

5


--------------------------------------------------------------------------------



ARTICLE 4

CLIENT RESPONSIBILITIES


4.1          CLIENT’S REPRESENTATIVE.  CLIENT SHALL, PRIOR TO THE COMMENCEMENT
OF SERVICES BY ENGINEER, NAME A REPRESENTATIVE (“CLIENT’S REPRESENTATIVE”) WITH
AUTHORITY TO RECEIVE INFORMATION AND TRANSMIT INSTRUCTIONS FOR CLIENT.  CLIENT’S
REPRESENTATIVE SHALL BE VESTED WITH AUTHORITY TO ACT ON BEHALF OF CLIENT AND
ENGINEER SHALL BE ENTITLED TO RELY ON CLIENT’S REPRESENTATIVE’S COMMUNICATIONS
WITH REGARD TO THE SERVICES.


4.2          CLIENT’S REQUIREMENTS.  CLIENT SHALL, PRIOR TO THE COMMENCEMENT OF
SERVICES BY ENGINEER, PROVIDE ENGINEER WITH CLIENT’S REQUIREMENTS FOR THE
PROJECT, INCLUDING OBJECTIVES AND CONSTRAINTS, DESIGN AND CONSTRUCTION
STANDARDS, BONDING AND INSURANCE REQUIREMENTS, AND CONTRACT FORMS.  ENGINEER
SHALL BE COMPENSATED AS SET FORTH IN SECTION 5.4 OF THIS AGREEMENT FOR ANY AND
ALL CLIENT REQUIREMENTS WHICH ARE AGREED TO BY ENGINEER AND INCORPORATED INTO
THE PHASE I DESIGN PACKAGE AND PHASE II DESIGN PACKAGE.

4.3          Other Information.  Prior to the commencement of Services by
Engineer, Client shall provide Engineer with all other information available to
Client and pertinent to the Project and the Services including, but not limited
to, all items required pursuant to Exhibit C.  The items required by Client
pursuant to this Section 4.3 shall be furnished at Client’s expense, and
Engineer shall be entitled to rely upon the accuracy and completeness thereof.


4.4          ACCESS TO PROPERTY.   PRIOR TO THE COMMENCEMENT OF SERVICES AND AS
NECESSARY DURING THE PERFORMANCE OF SERVICES, CLIENT SHALL ARRANGE FOR ACCESS BY
ENGINEER UPON PUBLIC AND PRIVATE PROPERTY, AS REQUIRED FOR THE PERFORMANCE OF
THE SERVICES UNDER THIS AGREEMENT.


4.5          REVIEW OF DOCUMENTS.  AS RELATED TO THE PERFORMANCE OF SERVICES
HEREUNDER, CLIENT SHALL EXAMINE DOCUMENTS PRESENTED BY ENGINEER, OBTAIN LEGAL
AND OTHER ADVICE AS CLIENT DEEMS APPROPRIATE, AND RENDER WRITTEN DECISIONS
WITHIN REASONABLE TIME.  THE ITEMS REQUIRED BY CLIENT PURSUANT TO THIS SECTION
4.5 SHALL BE FURNISHED AT CLIENT’S EXPENSE, AND ENGINEER SHALL BE ENTITLED TO
RELY UPON THE ACCURACY AND COMPLETENESS THEREOF.

4.6          Consents, Approvals, Licenses and Permits.  Prior to the
commencement of Services and as necessary during the performance of the
Services, Client shall obtain all consents, approvals, licenses, permits, and
other Governmental Approvals necessary for the Project and for the performance
of the Services.  The items required by Client pursuant to this Section 4.6
shall be furnished at Client’s expense, and Engineer shall be entitled to rely
upon the accuracy and completeness thereof.

4.7          Bids.  Client shall advertise for and open bids when scheduled.

4.8          Other Services  Client shall furnish all legal, accounting and
insurance counseling services as may be necessary at any time for the Services,
including auditing services

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

6


--------------------------------------------------------------------------------


the Client may require to verify the monthly invoices or to ascertain how or for
what purposes the Engineer and/or Subcontractors have used the money paid by or
on behalf of the Client.

4.9          Service Outside Scope of Engineer’s Services.   Client shall, at
its own expense, as necessary for the performance and completions of the
Services, provide any additional services necessary for the Project that are
outside the scope of the Services provided by Engineer under this Agreement. 
Engineer shall be entitled to rely upon, as applicable, the completeness and
accuracy of such additional services.

4.10        Deviation from Design.   Client shall indemnify and hold harmless
Engineer, its employees, its agents, its affiliates, and any other persons or
entities within its control or for whom Engineer would otherwise be responsible
(“Engineer Responsible Parties”) against claims arising out of Engineer’s
design, if there has been, in the completion of the Phase I and Phase II Site
work required of Client prior to the issuance of a Notice to Proceed pursuant to
the Design-Build Agreement, a failure to follow Engineer’s recommendation and
such deviation or failure caused the claims.

4.11        Developments Affecting Scope or Timing of Services.  Client shall
promptly notify Engineer, in writing, when Client learns of contractor error or
any development that affects the scope or timing of Engineer’s Services.

Article 5

Compensation and Payment


5.1          COMPENSATION.   IN CONSIDERATION OF ITS PERFORMANCE OF THE
SERVICES, CLIENT SHALL PAY ENGINEER FOR ENGINEER’S TIME IN THE PERFORMANCE OF
THE SERVICES AT A FIXED FEE OF ONE HUNDRED EIGHTY-FIVE THOUSAND DOLLARS
($185,000.00) (“FIXED FEE”) AS COMPENSATION.  THE FULL AMOUNT OF COMPENSATION
PAID BY CLIENT UNDER THIS SECTION 5.1 SHALL BE INCLUDED IN AND CREDITED TO THE
DESIGN-BUILD AGREEMENT’S CONTRACT PRICE IF ENTERED INTO UPON PAYMENT IN FULL BY
CLIENT.


5.2          REIMBURSEMENT OF ENGINEER EXPENSES.    IN ADDITION TO THE FIXED FEE
IN 5.1, CLIENT SHALL REIMBURSE ENGINEER FOR ITS EXPENSES RELATED TO THE
PERFORMANCE OF THE SERVICES IN ACCORDANCE WITH ENGINEER’S CURRENT REIMBURSABLE
EXPENSE SCHEDULE ATTACHED HERETO AS EXHIBIT B.


5.3          REIMBURSEMENT OF SUBCONTRACTOR EXPENSES.

5.3.1       Subcontractor charges related to time spent in the performance of
the Services shall not be marked-up by Engineer.  Client shall reimburse
Engineer for costs related to Subcontractors’ time in accordance with the
Subcontractors’ invoices for the work.

5.3.2       Subcontractor reimbursable expenses will be marked up in accordance
with the current reimbursable expense schedule attached hereto as Exhibit B.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

7


--------------------------------------------------------------------------------


5.4          Fees for Work Outside Scope of Services.  Fees for all work outside
the scope of Engineer’s responsibilities described in Articles 3 and 4,
including change order work and acceptable Client requirements, shall be
computed in accordance with Engineer’s current fee schedules, attached hereto as
Exhibits A and B, as such schedules may be revised from time to time, unless
otherwise agreed to in writing.  Any compensation paid to Engineer pursuant to
this Section 5.4 shall not be included in or credited to the Design-Build
Agreement’s contract price.

5.5          Collection of Unpaid Amounts.  If any amount due is not paid in
accordance with this Agreement and Engineer must collect that amount, Engineer
shall be entitled to recover, in addition to the amount due, the cost of
collection, including reasonable attorney’s fees in connection with those
collection efforts.

5.6          Reimbursement Schedules Subject to Change.  Engineer’s
reimbursement schedule and reimbursable expense schedule attached hereto as
Exhibits A and B are subject to change on January 1 of each year.


5.7          INVOICES.  ENGINEER SHALL SUBMIT A MONTHLY INVOICE (“MONTHLY
INVOICE”) FOR SERVICES PROVIDED AND FOR REIMBURSABLE EXPENSES INCURRED BY
ENGINEER AND ANY SUBCONTRACTORS.


5.8          PAYMENT.    WITHIN THIRTY (30) DAYS AFTER CLIENT’S RECEIPT OF EACH
MONTHLY INVOICE, CLIENT SHALL PAY ENGINEER ALL AMOUNTS DUE.


5.9          LATE PAYMENT AND INTEREST.  IF CLIENT FAILS TO MAKE PAYMENT WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF MONTHLY INVOICE, INTEREST AT THE MAXIMUM LEGAL
RATE OR AT AN ANNUAL RATE OF 18%, WHICHEVER IS LESS, SHALL ACCRUE.


5.10        SUSPENSION FOR FAILURE TO PAY.  IF CLIENT FAILS TO MAKE PAYMENT
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF MONTHLY INVOICE, ENGINEER MAY, AT ITS
OPTION, AFTER GIVING SEVEN (7) DAYS’ WRITTEN NOTICE, SUSPEND SERVICES UNTIL ALL
AMOUNTS DUE TO ENGINEER BY CLIENT HAVE BEEN PAID IN FULL.

5.11        Payments from Lawful Sources.  Client shall provide for payment from
one or more lawful source of all sums to be paid Engineer.

5.12        Withholding Payments.  Engineer’s compensation shall not be reduced
on account of any amounts withheld from payment to Subcontractors.

5.13        Purchase Orders.  If Client issues a purchase order or other
document to initiate the commencement of Services hereunder, it is expressly
agreed that any terms and conditions appearing thereon shall have no application
and only the provisions of this Agreement shall apply.

5.14        Changes in Project.  If Client requests changes in the Project which
affect the Services, compensation for and time of performance of Engineer’s
services shall be adjusted appropriately.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

8


--------------------------------------------------------------------------------



ARTICLE 6

CONSTRUCTION COST AND COST ESTIMATES

6.1          Cost Estimates.  Client and Engineer acknowledge that Engineer has
no control over cost of labor, materials, equipment or services furnished by
others, over contractors’ methods of determining prices, or other competitive
bidding or market conditions and that Engineer’s estimates of Project
construction cost will be made on the basis of its employees’ experience and
qualifications and will represent Engineer’s employees’ best judgment as
experienced and qualified professionals, familiar with the construction
industry.  Engineer does not guarantee that proposal, bids, or actual
construction cost will not vary from its estimates of Project cost and Client
acknowledges the same.


ARTICLE 7

TERMINATION

7.1          Termination Upon  Default.  Either party may terminate this
Agreement upon twenty (20) days’ written notice if the non-terminating party has
defaulted through no fault of the terminating party.

7.2          Termination Upon Abandonment of Plant.  Client may terminate
Engineer’s obligation to provide further services upon twenty (20) days’ written
notice if Client abandons development of the Plant.  In such event, all past due
amounts for services rendered (including Subcontractor’s fees, if any) and any
unpaid reimbursable expenses shall be immediately due and payable by Client.


ARTICLE 8

OWNERSHIP OF WORK PRODUCT

8.1          Work Product.  All tangible items prepared by Engineer, including
but not limited to all drawings, specifications, calculations, data, notes and
other materials and documents, including electronic data furnished by Engineer
to Client and to Subcontractors under this Agreement  (“Work Product”) shall be
instruments of service, and Engineer  shall retain the ownership and property
interests therein, including the copyrights thereto.

8.2          Copies Provided to Client.  Client may retain copies of Work
Product for reference; provided, however, that Client may not make copies of the
Work Product available without Engineer’s written permission, and, granted such
permission, may only do so to the extent the use of such copies of the Work
Product directly pertains to the Services, the Plant, or the construction
thereof.  Pursuant to Section 8.1 of this Agreement, Engineer retains ownership
of and property interests in any Work Product made available and/or copied.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

9


--------------------------------------------------------------------------------


8.3          Prohibited Use of Work Product.  Reuse of the Work Product on any
another Project without Engineer’s written consent is prohibited.  Client shall
indemnify and hold harmless Engineer Responsible Parties against claims
resulting from such prohibited reuse.  Said items are not intended to be
suitable for completion of this Project by others.

8.4          Derogation of Engineer’s Rights to Work Product.  Submittal or
distribution of Work Product in connection with the performance and completion
of the Services and the construction of the Project does not constitute
publication in derogation of Engineer’s rights and does not in any way diminish
Engineer’s Work Product rights established herein.


ARTICLE 9

SUCCESSORS AND ASSIGNS

9.1          Successors.  The Parties intend that the provisions of this
Agreement are binding upon the Parties, their employees, agents, heirs,
successors and assigns.

9.2          Written Consent Required.  Neither Party shall assign, sublet, or
transfer any interest in this Agreement without written consent of the other;
provided, however, that Engineer may employ such Subcontractors as it may deem
appropriate and may transfer or assign any interest in this Agreement or the
Work Product to Design-Builder without consent of Client.

9.3          No Third-Party Beneficiaries.  None of the provisions of this
Agreement will be for the benefit of or enforceable by any person other than the
Parties hereto, their successors and permitted assigns and legal representatives


ARTICLE 10

WARRANTY

10.1        No Warranty Extended.  Engineer shall use reasonable care to reflect
requirements of all Applicable Laws, rules, or regulations of which Engineer has
knowledge or about which Client specifically advises in writing, which are in
effect on the date of this Agreement.  ENGINEER INTENDS TO RENDER SERVICES IN
ACCORDANCE WITH GENERALLY ACCEPTED PROFESSIONAL STANDARDS, BUT NO OTHER WARRANTY
IS EXTENDED, EITHER EXPRESS OR IMPLIED, IN CONNECTION WITH SUCH SERVICES. 
Client’s rights and remedies in this Agreement are exclusive.

10.2        No Responsibility for Construction.  Engineer shall not be
responsible for construction of the Plant, contractors’ construction means,
methods, techniques, sequences, or procedures, or for contractors’ safety
precautions and programs, or for contractors’ failure according to contract
documents.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

10


--------------------------------------------------------------------------------


Article 11

Indemnification


11.1        ENGINEER’S INDEMNIFICATION.  TO THE FULLEST EXTENT PERMITTED BY LAW,
ENGINEER SHALL INDEMNIFY AND HOLD HARMLESS CLIENT, CLIENT’S OFFICERS, DIRECTORS,
PARTNERS, EMPLOYEES, AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS FOR BODILY
INJURY AND FOR DAMAGE TO TANGIBLE PROPERTY CAUSED SOLELY BY THE NEGLIGENT ACTS
OR OMISSIONS OF ENGINEER OR ENGINEER RESPONSIBLE PARTIES AND ENGINEER’S
ENGINEERS IN THE PERFORMANCE AND FURNISHING OF ENGINEER’S SERVICES UNDER THIS
AGREEMENT.  ANY INDEMNIFICATION SHALL BE LIMITED TO THE TERMS AND AMOUNTS OF
COVERAGE OF THE ENGINEER’S INSURANCE POLICIES.

11.2        Client’s Indemnification.  To the fullest extent permitted by law,
Client shall indemnify and hold harmless Engineer, Engineer’s officers,
directors, partners, employees, and agents and Engineer’s Engineers from and
against any and all claims for bodily injury and for damage to tangible property
caused solely by the negligent acts of omission of Client or Client’s officers,
directors, partners, employees, agents, and Client’s Engineers with respect to
this Agreement or the Project.

11.3        Hazardous Materials Indemnification. In addition to the indemnity
provided under this section, and to the fullest extent permitted by law, Client
shall indemnify and hold harmless Engineer and its officers, directors,
partners, employees, and agents and Engineer’s Engineers from and against all
claims, costs, losses, and damages (including but not limited to all fees and
charges of engineers, architects, attorneys, and other professionals and all
court or arbitration or other dispute resolution costs) caused by, arising out
of, or relating to the presence, discharge, release, or escape of asbestos,
PCBs, petroleum, hazardous waste, or radioactive materials at, on, under, or
from the Site.

Article 12


DISPUTE RESOLUTION


12.1        ARBITRATION.  IN AN EFFORT TO RESOLVE ANY CONFLICTS THAT ARISE OUT
OF OR RELATE TO THIS AGREEMENT, THE CLIENT AND THE ENGINEER AGREE THAT ALL
DISPUTES SHALL BE SUBMITTED FIRST TO NONBINDING MEDIATION.  THE MEDIATION SHALL
BE CONDUCTED IN MINNEAPOLIS, MINNESOTA BY A  MUTUALLY AGREEABLE IMPARTIAL
MEDIATOR OR, IF THE PARTIES CANNOT SO AGREE, A MEDIATOR DESIGNATED BY THE
AMERICAN ARBITRATION ASSOCIATION PURSUANT TO ITS CONSTRUCTION INDUSTRY
ARBITRATION RULES AND MEDIATION PROCEDURES.  THE MEDIATION WILL BE GOVERNED BY
AND CONDUCTED PURSUANT TO A MEDIATION AGREEMENT NEGOTIATED BY THE PARTIES OR, IF
THE PARTIES CANNOT SO AGREE, BY PROCEDURES ESTABLISHED BY THE MEDIATOR. 
MEDIATION IS A CONDITION PRECEDENT TO ARBITRATION, UNLESS THE PARTIES AGREE
OTHERWISE.

If mediation does not resolve the conflicts, the controversy shall be decided by
final and binding arbitration conducted in Minneapolis, Minnesota in accordance
with the Construction Industry Arbitration Rules of the American Arbitration
Association then in effect, unless the Parties

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

11


--------------------------------------------------------------------------------


mutually agree otherwise.  A demand for arbitration shall be made within a
reasonable time after the dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
dispute would be barred by the applicable statute of limitations.  The
arbitration shall be governed by the Federal Arbitration Act.

The award of the arbitrator(s) shall be final and binding upon the Parties. 
Judgment may be entered upon it by any court having jurisdiction thereof.

Engineer and Client expressly agree that any arbitration pursuant to this
Section 12.1 may be joined or consolidated with any arbitration involving any
other person or entity (i) necessary to resolve the claim, dispute or
controversy, or (ii) substantially involved in or affected by such claim,
dispute or controversy.  Both Engineer and Client will include appropriate
provisions in all contracts they execute with other parties in connection with
the Services to require such joinder or consolidation.


THE PREVAILING PARTY IN ANY ARBITRATION, OR ANY OTHER FINAL, BINDING DISPUTE
PROCEEDING UPON WHICH THE PARTIES MAY AGREE, SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE
PREVAILING PARTY.


ARTICLE 13

CONFIDENTIALITY


13.1        NON-DISCLOSURE OBLIGATION.  EXCEPT AS REQUIRED BY COURT ORDER,
SUBPOENA, OR APPLICABLE LAW, NEITHER PARTY SHALL DISCLOSE TO THIRD PARTIES ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION REGARDING THE OTHER PARTY’S BUSINESS
AFFAIRS, FINANCES, TECHNOLOGY, PROCESSES, PLANS OR INSTALLATIONS, PRODUCT
INFORMATION, KNOW-HOW, DESIGN DRAWINGS, SPECIFICATIONS, INVENTIONS, IDEAS, OR
OTHER INFORMATION THAT IS RECEIVED FROM ENGINEER PURSUANT TO THIS AGREEMENT OR
THE PARTIES’ RELATIONSHIP PRIOR THERETO OR IS DEVELOPED PURSUANT TO THIS
AGREEMENT, WITHOUT THE EXPRESS WRITTEN CONSENT OF ENGINEER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.  THE CLIENT SHALL AT ALL TIMES USE THEIR
RESPECTIVE REASONABLE EFFORTS TO KEEP ALL INFORMATION REGARDING THE TERMS AND
CONDITIONS OF THIS AGREEMENT CONFIDENTIAL AND SHALL DISCLOSE SUCH INFORMATION TO
THIRD PERSONS ONLY AS REASONABLY REQUIRED FOR THE PERMITTING OF THE PROJECT;
FINANCING THE DEVELOPMENT, CONSTRUCTION, OWNERSHIP, OPERATION AND MAINTENANCE OF
THE PLANT; OR AS REASONABLY REQUIRED BY CLIENT FOR PERFORMING ITS OBLIGATIONS
HEREUNDER AND IF PRIOR TO SUCH DISCLOSURE, THE CLIENT INFORMS SUCH THIRD PERSONS
OF THE EXISTENCE OF THIS CONFIDENTIALITY OBLIGATION AND ONLY IF SUCH THIRD
PERSONS AGREE TO MAINTAIN THE CONFIDENTIALITY OF ANY INFORMATION RECEIVED.  THIS
ARTICLE 13 SHALL NOT APPLY TO INFORMATION THAT WAS ALREADY IN THE POSSESSION OF
CLIENT PRIOR TO RECEIPT FROM ENGINEER, THAT IS NOW OR HEREAFTER BECOMES A PART
OF THE PUBLIC DOMAIN THROUGH NO FAULT OF THE CLIENT, OR THAT CORRESPONDS IN
SUBSTANCE TO INFORMATION HERETOFORE OR HEREAFTER FURNISHED BY THIRD PARTIES
WITHOUT RESTRICTION ON DISCLOSURE.


13.2        PUBLICITY AND ADVERTISING.  CLIENT SHALL MAKE OR PERMIT ANY OF ITS
SUBCONTRACTORS, AGENTS, OR VENDORS TO MAKE ANY EXTERNAL ANNOUNCEMENT OR
PUBLICATION, RELEASE

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

12


--------------------------------------------------------------------------------



ANY PHOTOGRAPHS OR INFORMATION CONCERNING THE PROJECT OR ANY PART THEREOF, OR
MAKE ANY OTHER TYPE OF COMMUNICATION TO ANY MEMBER OF THE PUBLIC, PRESS,
BUSINESS ENTITY, OR ANY OFFICIAL BODY WHICH NAMES THE ENGINEER UNLESS PRIOR
WRITTEN CONSENT IS OBTAINED FROM THE ENGINEER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.


13.3        TERM OF OBLIGATION.  THE CONFIDENTIALITY OBLIGATIONS OF THE PARTIES
PURSUANT TO THIS ARTICLE 13 SHALL SURVIVE FOR A PERIOD FIVE (5) YEARS FOLLOWING
THE LATER TO OCCUR OF TERMINATION OF THIS AGREEMENT OR COMPLETION OF THE PLANT.


ARTICLE 14

MISCELLANEOUS


14.1        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF MINNESOTA,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.


14.2        SEVERABILITY.  IF ANY PROVISION OR ANY PART OF A PROVISION OF THE
AGREEMENT SHALL BE FINALLY DETERMINED TO BE SUPERSEDED, INVALID, ILLEGAL, OR
OTHERWISE UNENFORCEABLE PURSUANT TO ANY APPLICABLE LEGAL REQUIREMENTS, SUCH
DETERMINATION SHALL NOT IMPAIR OR OTHERWISE AFFECT THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF THE REMAINING PROVISION OR PARTS OF THE PROVISION OF THE
AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT AS IF THE UNENFORCEABLE
PROVISION OR PART WERE DELETED.


14.3        NO WAIVER.  THE FAILURE OF EITHER ENGINEER OR CLIENT TO INSIST, IN
ANY ONE OR MORE INSTANCES, ON THE PERFORMANCE OF ANY OF THE OBLIGATIONS REQUIRED
BY THE OTHER UNDER THIS AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OR
RELINQUISHMENT OF SUCH OBLIGATION OR RIGHT WITH RESPECT TO FUTURE PERFORMANCE.


14.4        CAPTIONS AND HEADINGS.  THE TABLE OF CONTENTS AND THE HEADINGS USED
IN THIS AGREEMENT ARE FOR EASE OF REFERENCE ONLY AND SHALL NOT IN ANY WAY BE
CONSTRUED TO LIMIT, DEFINE, EXTEND, DESCRIBE, ALTER, OR OTHERWISE AFFECT THE
SCOPE OR THE MEANING OF ANY PROVISION OF THIS AGREEMENT.

14.5        Engineer’s Accounting Records.  Records of Engineer’s personnel
time, reimbursable expenses, and accounts between parties shall be maintained on
a generally recognized accounting basis.


14.6        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE DEEMED ONE AND THE SAME AGREEMENT, AND MAY BE EXECUTED AND
DELIVERED BY FACSIMILE SIGNATURE, WHICH SHALL BE CONSIDERED AN ORIGINAL.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

13


--------------------------------------------------------------------------------



14.7        SURVIVAL.  NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY,
THE WORK PRODUCT PROVISIONS SET FORTH IN ARTICLE 8 AND THE INDEMNITY OBLIGATIONS
SET FORTH HEREIN SHALL SURVIVE (IN FULL FORCE) THE EXPIRATION OR TERMINATION OF
THIS AGREEMENT, AND SHALL CONTINUE TO APPLY TO THE PARTIES TO THIS AGREEMENT
EVEN AFTER TERMINATION OF THIS AGREEMENT OR THE TRANSFER OF SUCH PARTY’S
INTEREST IN THIS AGREEMENT.


14.8        NO PRIVITY WITH CLIENT’S CONTRACTORS.  NOTHING IN THIS AGREEMENT IS
INTENDED OR DEEMED TO CREATE ANY LEGAL OR CONTRACTUAL RELATIONSHIP BETWEEN
ENGINEER AND ANY CLIENT CONTRACTOR OR SUBCONTRACTOR RETAINED TO PERFORM THE
PHASE I AND PHASE II SITE WORK REQUIRED OF CLIENT PRIOR TO THE ISSUANCE OF A
NOTICE TO PROCEED PURSUANT TO THE DESIGN-BUILD AGREEMENT.


14.9        AMENDMENTS.  THIS AGREEMENT MAY NOT BE CHANGED, ALTERED, OR AMENDED
IN ANY WAY EXCEPT IN WRITING SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF EACH
PARTY.


14.10      ENTIRE AGREEMENT.  THIS AGREEMENT CONSISTS OF THE TERMS AND
CONDITIONS SET FORTH HEREIN, AS WELL AS THE EXHIBITS HERETO, WHICH ARE
INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.  THIS AGREEMENT SETS
FORTH THE FULL AND COMPLETE UNDERSTANDING OF THE PARTIES AS OF THE EFFECTIVE
DATE WITH RESPECT TO THE SUBJECT MATTER HEREOF.


14.11      NOTICE.  WHENEVER THE AGREEMENT REQUIRES THAT NOTICE BE PROVIDED TO A
PARTY, NOTICE SHALL BE DELIVERED IN WRITING TO SUCH PARTY AT THE ADDRESS LISTED
BELOW.  NOTICE WILL BE DEEMED TO HAVE BEEN VALIDLY GIVEN IF DELIVERED (I) IN
PERSON TO THE INDIVIDUAL INTENDED TO RECEIVE SUCH NOTICE, (II) BY REGISTERED OR
BY CERTIFIED MAIL, POSTAGE PREPAID TO THE ADDRESS INDICATED IN THE AGREEMENT
WITHIN FOUR (4) DAYS AFTER BEING SENT, OR (III) BY FACSIMILE, BY THE TIME STATED
IN A MACHINE-GENERATED CONFIRMATION THAT NOTICE WAS RECEIVED AT THE FACSIMILE
NUMBER OF THE INTENDED RECIPIENT.

If to Engineer, to:

Fagen Engineering LLC

501 W. Highway 212
P. O. Box 159
Granite Falls, MN  56241
Attention: Terrin Torvik
Fax:  (320) 564-4861

with a copy to:

Fagen, Inc.
501 W. Highway 212
P. O. Box 159
Granite Falls, MN  56241
Attention: Bruce Langseth
Fax:  (320) 564-3278

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

14


--------------------------------------------------------------------------------


If to Client, to:

Akron Riverview Corn Processors, LLC

4808 F Avenue

Marcus, IA  51035

Attention: Steve Roe

Fax: (712) 376-2815


14.12      EXTENT OF AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS INCORPORATED
THEREIN REPRESENT THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND MAY BE AMENDED
ONLY BY WRITTEN INSTRUMENT SIGNED BY BOTH PARTIES.

14.13      Subrogation Waiver.  The Parties waive all rights against each other,
and against the contractors, Engineers, agents, and employees of the other for
damages covered by any property insurance during construction, and each shall
require similar waivers from their contractors, Engineers, and agents.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused their names to be hereunto
subscribed by their officers thereunto duly authorized, intending thereby that
this Agreement shall be effective as of this March 14, 2007.

CLIENT:

 

ENGINEER:

 

 

 

Akron Riverview Corn Processors, LLC

 

Fagen Engineering, LLC

(Name of Owner)

 

(Name of Design-Builder)

 

 

 

/s/ Stephen G. Roe

 

/s/ Terrin B. Torvik

(Signature)

 

(Signature)

 

 

 

Stephen G. Roe

 

Terrin B. Torvik

(Printed Name)

 

(Printed Name)

 

 

 

President

 

Senior Vice President

(Title)

 

(Title)

 

 

 

Date:

3/19/07

 

Date

: 3/21/07

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

16


--------------------------------------------------------------------------------


EXHIBIT A

Reimbursement Schedule

FAGEN ENGINEERING LLC

Fee Schedule FY 2007

CONFIDENTIAL

TYPICAL ASSIGNMENT

 

BILLING CLASS

 

BILLING RATE

Clerical / CADD Operator

 

1

 

[*]

Clerical / CADD Operator

 

2

 

[*]

CADD Operator / Designer

 

3

 

[*]

CADD Operator / Designer / Engineer

 

4

 

[*]

Designer / Engineer / PM

 

5

 

[*]

Engineer / Senior Engineer / PM

 

6

 

[*]

Senior Engineer / PM

 

7

 

[*]

Senior Engineer / PM

 

8

 

[*]

Senior Engineer / PM / Principal

 

9

 

[*]

PM / Principal

 

10

 

[*]

Principal

 

11

 

[*]

Principal

 

12

 

[*]

Principal

 

13

 

[*]

 

Subject to Revision January 1, 2008

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

17


--------------------------------------------------------------------------------


EXHIBIT B

Reimbursable Expense Schedule

Fagen Engineering LLC

Reimbursable Expense Billing Schedule

Effective January 1, 2007

CONFIDENTIAL

Expense Code

 

Expense Description

 

Billing Rate

 

 

 

 

[*]

BCA

 

Blackline Print Copy — A

 

[*]

BCB

 

Blackline Print Copy — B

 

[*]

BCC

 

Blackline Print Copy — C

 

[*]

BCD

 

Blackline Print Copy — D

 

[*]

BCE

 

Blackline Print Copy — E

 

[*]

BOA

 

Paper Print Original — A

 

[*]

BOB

 

Paper Print Original — B

 

[*]

BOC

 

Paper Print Original — C

 

[*]

BOD

 

Paper Print Original — D

 

[*]

BOE

 

Paper Print Original — E

 

[*]

DISK

 

Floppy Disk 3½”/ea

 

[*]

FAX

 

Fax Machine Usage/Page

 

[*]

LD

 

Long Distance Phone Calls

 

[*]

LODGING

 

Lodging

 

[*]

MEALS

 

Meal Expense

 

[*]

MILEAGE

 

Mileage/Mile

 

[*]

PC1

 

Photocopies 8½x11 (<100)/ea

 

[*]

PC2

 

Photocopies 11x17/ea

 

[*]

PC3

 

Photocopies 8(1/2)x11 (>100)/ea

 

[*]

PO

 

Postage

 

[*]

PROSVC

 

Outside Professional Services

 

[*]

PROSVCEXP

 

Outside Professional Services Expenses

 

[*]

FLM

 

Film & Developing

 

[*]

SPECCOV

 

Specification Book - Cover & Binder/ea

 

[*]

TRANS

 

Transportation

 

[*]

UPS

 

Delivery Service Charges

 

[*]

VELLUM

 

Original Print/square foot

 

[*]

 

 

 

 

[*]

 

Subject to Revision January 1, 2008

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

18


--------------------------------------------------------------------------------


EXHIBIT C

Client’s Deliverable Site Obligations

Phase I Deliverables

Prior to Engineer’s commencement of the Phase I Design Package work, the Client
shall provide Engineer with the following Phase I Deliverables:

1.               A legal description of the Site

2.               Temporary and permanent easements, zoning, and other
requirements and encumbrances affecting land use or necessary to permit the
proper design and construction of the Project and enable Design-Builder to
perform the Work

3.               To the extent available, as-built and record drawings of any
existing structures at the Site

4.               Environmental studies, reports and impact statements describing
the environmental conditions, including Hazardous Conditions, in existence at
the Site

5.               Topographic Survey to one (1) foot contours including property
boundaries and at least two (2) benchmarks including existing service and
utility lines.

6.               Any special sizing or other requirements for ethanol storage
tank farm.

7.               Preliminary approval from Client’s Rail service provider of
rail design as prepared by Client’s Rail Designer.

8.               Preliminary location and design of administration building.

9.               Client’s written approval of final site layout including rail
design and environmental permitting emission points.

10.         Soil borings logs for all soil borings complete at Engineer’s
specified locations.

11.         Geotechnical Report regarding subsurface conditions with Client’s
Geotechnical Engineer’s recommendations from Engineer approved Geotechnical
Engineer (Terracon is preferred) including soil borings, and any other surveys
or information available describing other latent or concealed physical
conditions at the Site.

12.         Review, comment, and written approval of Client’s air permit
application.

13.         Owner is required to provide approval of and understand the cost
implications of the soil stabilization and foundation systems required for the
project.  This approval will be based on the recommendations of the geotechnical
and structural engineers.

14.         Location and form for delivery of temporary electrical service.

15.         On-site location for Storm Water discharge.

16.         Preliminary NPDES discharge location for water discharges from
utility discharges including, but not limited to the water pre-treatment system,
water softeners, and cooling tower blowdown.

17.         Final indication of source, analysis, and location of Client’s water
supply.

18.         Client’s risk insurance provider’s specific requirements for fire
protection or approval to design fire protection to Liberty Insurance standards.

19.         Construction of a lined settling pond with wetland discharge for
receiving the ethanol plant non-contact waste streams and filter backwash (if
applicable) is required.  Provide verification that an application for a permit
to construct the settling pond has been applied

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

19


--------------------------------------------------------------------------------


for.  The approval process can take in excess of 6 months.  Pond construction
cannot begin until receipt of permit.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

20


--------------------------------------------------------------------------------


Phase II Deliverables

Prior to Engineer’s commencement of the Phase II Design Package work, the Client
shall provide Engineer with the following Phase II Deliverables:

1.               Off-site utility tie-in locations at or near the property lines
(this includes, but is not limited to, gas supply, electrical supply, water
supply if no on-site wells, on-site or off-site sanitary sewer)

2.               Final NPDES discharge location for Utility Water Blowdown.

3.               An insurance provider to allow the proper positioning and
number of required hydrants and hydrants with monitors.

4.               Written approval of final rail design from the Client’s rail
service provider.

5.               Final location and design (general arrangement) of the Client’s
administration building.

6.               Owner is to execute side-letter agreements with Design-Builder
as necessary for the design and construction of a water pre-treatment as
outlined in Exhibit C of the Design/Build Contract.

7.               Design and location of sanitary sewer discharge point of septic
system.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

21


--------------------------------------------------------------------------------